Title: From Benjamin Franklin to Ebenezer Kinnersley, 2 March 1752
From: Franklin, Benjamin
To: Kinnersley, Ebenezer


Sir,
March 2, 1752
I thank you for the experiments communicated. I sent immediately for your brimstone globe, in order to make the trials you desired, but found it wanted centers, which I have not time now to supply; but the first leisure I will get it fitted for use, try the experiments, and acquaint you with the result.
In the mean time I suspect, that the different attractions and repulsions you observed, proceeded rather from the greater or smaller quantities of the fire you obtained from different bodies, than from its being of a different kind, or having a different direction. In haste I am, &c.
B. Franklin
